Per Curiam,
The appellant was convicted of murder of the first de*322gree in killing Andy Stupka. He had been a guest at Stupka’s house and left at night because of a quarrel or was ejected therefrom. A few minutes after his departure, Stupka, accompanied by a friend, went into the yard of his house carrying a lantern and armed with an iron poker to see if the appellant was lurking about the place. Some one sprang from an empty piano box in the yard and stabbed him with a knife, causing instant death. The appellant testified that he did not stab Stupka, and denied all knowledge of the crime. The charge contained a full, clear and accurate statement of the law, and carefully guarded every right of the appellant. A general exception was taken to it but the only specific objection made was to the qualification of the eleventh point. By this point the court was asked to charge that if the jury disbelieved the testimony of the appellant but believed that Stupka went in search of him armed with a deadly weapon, and found him and attacked him, and in the fight that followed was killed, the appellant should be acquitted. This point was affirmed with a full explanation of the law governing the right of self-defense. The point was bad in that it did not correctly state the law and because it was not founded on the testimony. It could not properly have been unqualifiedly affirmed and its refusal would not have been error. The answer complained of gave the appellant the advantage of having the jury consider a theory of his innocence wholly unsupported by proof and in direct conflict with his own testimony.
We find no merit in any of the assignments. The judgment is affirmed and it is directed that the record be remitted for the purpose of execution.